UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6538


ANTHONY MICHELLE KING,

                Petitioner - Appellant,

          v.

SUPERINTENDENT BRAD PERITT,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:12-hc-02242-D)


Submitted:   May 23, 2013                        Decided:   May 29, 2013


Before MOTZ * and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Michelle King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.


     *
       Judge Motz did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to
28 U.S.C. § 46(d).
PER CURIAM:

             Anthony   Michelle    King      seeks   to     appeal   the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.     The order is not appealable unless a circuit justice

or   judge   issues    a    certificate      of   appealability.        28    U.S.C.

§ 2253(c)(1)(A) (2006).         A certificate of appealability will not

issue   absent    “a       substantial    showing      of    the     denial   of   a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2006).              When the

district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                 Slack V. McDaniel, 529 U.S.

473, 484-85 (2000).

             We have independently reviewed the record and conclude

that King has not made the requisite showing.                      Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                           DISMISSED




                                         2